Title: To James Madison from Jonathan Roberts, 17 August 1815
From: Roberts, Jonathan
To: Madison, James


                    
                        
                            Sir
                        
                        Upper Merion Aug 17th 1815
                    
                    In the recent reduction of the Military establishment Major Peter Muhlenberg formerly of sixth since of the thirty second Regiment has been left out of the service. I think this a just cause for regret both from his own & his fathers merits. He is the son of Gen P. Muhlenberg & has been many years in the army having entered it a mere youth. I apprehend there is no

want of proof of his having been a good & a brave officer. He was wounded at the battle of York. From his entering so early into Military life his habits are entirely unsuited to the business of civil life. There are reasons to hope there may be vacancies of the rank he held in the Army & if there should be it is not easy to conceive stronger claims than his to the notice of the government. He is desirous of re’entering into the service. I feel it unecessary to do more than to bring his case before the President knowing your feelings towards the sons of revolutionary Patriots & personal merit. How Major M. came to be overlookd it is not easy to conceive unless it arose from the partiality or antipathy of the Selecting officer. To whatever cause it may have been due I trust on enquiry it will be found insufficient.
                    I shall write to the Secretary of the Department of war & trust to the good disposition of that department to give the relief which may be within the scope of its authority. With the highest respect Your obt Sert.
                    
                        
                            Jonathan Roberts
                        
                    
                